PER CURIAM.
We have for review an order dismissing the complaint for failure of the plaintiff to comply in good faith with a discovery order requiring answers to interrogatories based on the court’s determination that “the answers were evasive, unresponsive, and incomplete and that therefore the Plaintiff had failed to comply with the Court’s order of July 11, 1984.” Finding that the trial court abused its discretion in ordering dismissal of the action on the basis set forth above, the appealed order is reversed and the case is remanded for further proceedings.
SHIVERS, ZEHMER and BARFIELD, JJ., concur.